                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                       GREENEVILLE DIVISION

       CHARLES BRUCE, individually;                    )
       MELISSA BRUCE, individually; MELISSA            )
       BRUCE, a/n/f of Autumn Bruce; and               )            2:19-CV-00175-DCLC
       CHARLES BRUCE, a/n/f of Autumn Bruce;           )
                                                       )
                                                       )
                    Plaintiffs,                        )
                                                       )
             vs.                                       )
                                                       )
       JET.COM, INC.,                                  )
                                                       )
                    Defendant                          )




                              MEMORANDUM OPINION AND ORDER

            Defendant Jet.com, Inc. (“Defendant”) has filed a Partial Motion to Dismiss [Doc. 19],

   seeking to dismiss Plaintiffs’ federal Consumer Product Safety Act (“CPSA”) claim. Defendant

   has also filed a corresponding Memorandum in Support [Doc. 15]. Plaintiffs Charles Bruce and

   Melissa Bruce (“Plaintiffs”), acting individually and in their capacities as next friends of their

   daughter, Autumn Bruce (“Autumn”), have responded in opposition [Doc. 29]. Defendant has

   replied [Doc. 30].    This matter is now ripe for resolution.     For the reasons stated below,

   Defendant’s Motion [Doc. 19] is GRANTED.1




   1
     Plaintiffs filed a Motion for Leave to File Amended Complaint [Doc. 33] on August 13, 2020,
   which remains pending. Plaintiffs seek leave to amend their Complaint [Doc. 1] to add Walmart
   as a defendant and to add language to their claims under the Tennessee Consumer Protection Act
   [Doc. 33, pg. 3]. Because Plaintiffs’ Proposed Amended Complaint [Doc. 33-1] would not change
   the Court’s analysis of their CPSA claim, the Court will proceed with ruling on Defendant’s
   Motion to Dismiss [Doc. 19]. If Plaintiffs are granted leave to amend their Complaint, the Court
   will dismiss Plaintiffs’ CPSA claim from the Amended Complaint based on this Order.
                                                   1

Case 2:19-cv-00175-DCLC-CRW Document 37 Filed 08/31/20 Page 1 of 10 PageID #: 204
   I.     BACKGROUND

          This action arises out of an incident involving a hoverboard (also known as a “self-

   balancing scooter”) supplied by Defendant, which Autumn won through a giveaway as part of an

   anti-smoking campaign at her middle school [Doc. 1, ¶¶ 9-12]. After Autumn charged the

   hoverboard and turned it on one day, the hoverboard “started sparking and smoking, causing severe

   fire and smoke damage to Autumn’s bedroom, and the rest of the home” [Id. at ¶ 17]. Plaintiffs

   and Autumn evacuated the home, called 911, and the Sullivan County Volunteer Fire Department

   arrived and extinguished the fire [Id. at ¶ 18]. Plaintiffs contend that “the home was uninhabitable

   due to fire and smoke damage, and [they were] required to live in a hotel while the fire was

   investigated and the home was repaired” [Id. at ¶ 20]. Plaintiffs further contend an investigation

   revealed the hoverboard caused the fire [Id. at ¶ 21].

          Plaintiffs assert causes of action under products liability, negligence, intentional and/or

   negligent misrepresentation, the Tennessee Consumer Protection Act, breach of implied warranty,

   and the Consumer Product Safety Act [see Doc. 1].           Plaintiffs base their CPSA claim on

   Defendant’s alleged violation of certain voluntary safety standards for hoverboards [Id. at

   ¶¶ 68-70]. Defendant moves to dismiss Plaintiffs’ CPSA claim for failure to state a claim upon

   which relief may be granted pursuant to Federal Rule of Civil Procedure 12(b)(6), arguing that a

   violation of voluntary standards does not give rise to a private right of action under the CPSA

   [Doc. 19].

   II.    STANDARD OF REVIEW

          A complaint must contain a “short plain statement of the claim showing that the pleader is

   entitled to relief.” Fed. R. Civ. P. 8(a)(2). Dismissal pursuant to Federal Rule of Civil Procedure

   12(b)(6) eliminates a pleading or portion thereof that fails to state a claim upon which relief can



                                                    2

Case 2:19-cv-00175-DCLC-CRW Document 37 Filed 08/31/20 Page 2 of 10 PageID #: 205
   be granted. Fed. R. Civ. P. 12(b)(6). A motion to dismiss under Rule 12(b)(6) requires the Court

   to construe the allegations in the complaint in the light most favorable to the plaintiff and accept

   all the complaint’s factual allegations as true. Meador v. Cabinet for Human Res., 902 F.2d 474,

   475 (6th Cir. 1990). The Court may not grant a motion to dismiss based upon a disbelief of a

   complaint’s factual allegations. Lawler v. Marshall, 898 F.2d 1196, 1199 (6th Cir. 1990). The

   Court must liberally construe the complaint in favor of the party opposing the motion. Miller v.

   Currie, 50 F.3d 373, 377 (6th Cir. 1995).

          However, the plaintiff must allege facts that, if accepted as true, are sufficient “to raise a

   right to relief above the speculative level,” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

   (2007), and to “state a claim to relief that is plausible on its face.” Id. at 570; see also Ashcroft v.

   Iqbal, 556 U.S. 662, 678-79 (2009). “A claim has facial plausibility when the plaintiff pleads

   factual content that allows the court to draw the reasonable inference that the defendant is liable

   for the misconduct alleged.” Ashcroft, 556 U.S. at 678. Moreover, the Court need not “accept as

   true a legal conclusion couched as a factual allegation.” Twombly, 550 U.S. at 555 (quoting

   Papasan v. Allain, 478 U.S. 265, 286 (1986)); see also Ashcroft, 556 U.S. at 678.

   III.   ANALYSIS

          The CPSA provides a private right of action for “[a]ny person who shall sustain injury by

   reason of any knowing (including willful) violation of a consumer product safety rule, or any other

   rule or order issued by the [Consumer Product Safety Commission (“CPSC”)].” 15 U.S.C.

   § 2072(a). If a complaint does not identify such a rule or order, it fails to establish a private right

   of action. See, e.g., Scott v. Sona U.S.A., No. 1:08-CV-00625, 2011 WL 249452, at *1 (S.D. Ohio

   Jan. 25, 2011) (“[T]he CPSA does not create a private cause of action for the violation of any

   regulation, but rather, it more narrowly creates a cause of action when a party violates a consumer



                                                      3

Case 2:19-cv-00175-DCLC-CRW Document 37 Filed 08/31/20 Page 3 of 10 PageID #: 206
   product safety rule, or rule or order, of the [CPSC] promulgated under the CPSA.”). The CPSA

   defines “consumer product safety rule” as “a consumer products safety standard described in

   [§ 2056(a)], or a rule under this chapter declaring a consumer product a banned hazardous

   product.” 15 U.S.C. § 2052(6). Section 2056(a) in turn provides that the CPSC may promulgate

   consumer product safety standards in accordance with § 2058. Id. § 2056(a).

          Section 2058(a) states that the CPSC may commence a proceeding for the development of

   a consumer product safety rule by publishing in the Federal Register an “advance notice of

   proposed rulemaking,” which must satisfy six listed requirements. Id. § 2058(a). The first of these

   requirements says the notice must identify the product and the nature of the risk of injury associated

   with it. Id. § 2058(a)(1). The notice must also invite people to submit to the CPSC “an existing

   standard or a portion of a standard as a proposed consumer product safety standard.” Id.

   § 2058(a)(5). Similarly, the notice must invite people to submit to the CPSC “a statement of

   intention to modify or develop a voluntary consumer product safety standard to address the risk of

   injury identified in [subsection (a)(1)] together with a description of a plan to modify or develop

   the standard.” Id. § 2058(a)(5).

          Section 2058(b) specifically deals with voluntary standards and provides that if a person

   submits a standard to the CPSC under subsection (a)(5), the CPSC may publish that standard as a

   proposed consumer product safety rule if it determines that the standard “would eliminate or

   adequately reduce the risk of injury identified in a notice under subsection (a)(1)” if promulgated.

   Id. § 2058(b)(1). Section 2058(b) further provides that if the CPSC determines that compliance

   with a voluntary standard submitted under subsection (a)(6) “is likely to result in the elimination

   or adequate reduction of the risk of injury identified in the notice” and that “it is likely that there

   will be substantial compliance with such standard,” then the CPSC



                                                     4

Case 2:19-cv-00175-DCLC-CRW Document 37 Filed 08/31/20 Page 4 of 10 PageID #: 207
          shall terminate any proceeding to promulgate a consumer product safety rule
          respecting such risk of injury and shall publish in the Federal Register a notice
          which includes the determination of the Commission and which notifies the public
          that the Commission will rely on the voluntary standard to eliminate or reduce the
          risk of injury, except that the Commission shall terminate any such proceeding and
          rely on a voluntary standard only if such voluntary standard is in existence.2

   Id. § 2058(b)(2). The statute further states that before the CPSC may rely upon a voluntary

   standard, it “shall afford interested persons (including manufacturers, consumers, and consumer

   organizations) a reasonable opportunity to submit written comments regarding such standard.” Id.

   § 2058(b)(2). The CPSA does not define “other rule or order” as used in § 2072(a).

          In their Complaint, Plaintiffs contend they have a private right of action under the CPSA

   for Defendant’s alleged violation of certain voluntary safety standards for hoverboards [Doc. 1,

   ¶¶ 68-70]. Defendant argues these voluntary standards do not classify as a promulgated rule or

   order and therefore do not give rise to a private right of action under § 2072 [Doc. 15, pg. 2]. In

   response, Plaintiffs point to a letter the CPSC issued on February 18, 2016 [Doc. 29-1]3 to

   manufacturers, importers, and retailers of self-balancing scooters “to urge [them] to make certain

   that self-balancing scooters that [they] import, manufacture, distribute, or sell in the United States

   comply with currently applicable voluntary safety standards, including all referenced standards

   and requirements contained in UL 2272 – Outline of Investigation for Electrical Systems for Self-

   balancing Scooters” [Doc. 29, pg. 2; see Doc. 29-1, pg. 1]. The letter further cautioned that

   “[s]elf-balancing scooters that do not meet these voluntary safety standards pose an unreasonable

   risk of fire to consumers” [Doc. 29-1, pg. 1]. The letter advised that the CPSC considers self-




   2
     “For purposes of this section, a voluntary standard shall be considered to be in existence when it
   is finally approved by the organization or other person which developed such standard, irrespective
   of the effective date of the standard.” Id. § 2058(b)(2).
   3
     This letter was superseded by a subsequent CPSC letter [Doc. 29-2]. However, that letter was
   issued on February 22, 2018, after the incident in question [see id.].
                                                     5

Case 2:19-cv-00175-DCLC-CRW Document 37 Filed 08/31/20 Page 5 of 10 PageID #: 208
   balancing scooters that do not meet the applicable voluntary safety standards to be defective and

   stated that “they may present a substantial product hazard under Section 15(a) of the CPSA, 15

   U.S.C. § 2064(a) or could be determined to be an imminent hazard under Section 12 of the CPSA,

   15 U.S.C. § 2061” [Id.]. The letter warned that such products may be detained or seized if

   encountered at import or recalled if encountered domestically [Id.]. Finally, the letter stated the

   CPSC staff would be following up to ensure firms were meeting their obligations [Id. at pg. 2].

          In support of their argument that Defendant’s alleged violation of the voluntary standards

   referenced in the CPSC letter gives rise to a private right of action under § 2072(a), Plaintiffs cite

   § 2056(b), which states:

              (1) The Commission shall rely upon voluntary consumer product safety
                  standards rather than promulgate a consumer product safety standard
                  prescribing requirements described in subsection (a) whenever compliance
                  with such voluntary standards would eliminate or adequately reduce the risk
                  of injury addressed and it is likely that there will be substantial compliance
                  with such voluntary standards.
              (2) The Commission shall devise procedures to monitor compliance with any
                  voluntary standards—
                      (A) upon which the Commission has relied under paragraph (1);
                      (B) which were developed with the participation of the Commission; or
                      (C) whose development the Commission has monitored.

   [Doc. 1, ¶¶ 69-70 (citing 15 U.S.C. § 2056(b))]. Plaintiffs’ Complaint further contends these

   voluntary standards “were enforced by the CPSC through recall and seizure at import, actions

   which make clear that enforcement of the standard is ‘voluntary’ only to the extent that the CPSC

   was required to issue voluntary standards under the CPSA language and 15 U.S.C. § 2056(b)” [Id.

   at ¶ 70]. Plaintiffs have filed three articles discussing the seizure of hoverboards to demonstrate

   that the CPSC’s letter “was not an empty threat” [Doc. 29, pg. 3; see Docs. 29-3, 29-4, 29-5].

   Plaintiffs also filed “additional correspondence” between the CSPC and Underwriter Laboratories,

   Inc. (“UL”), the entity that wrote the voluntary standards referenced in the CPSC letter (UL 2272),



                                                     6

Case 2:19-cv-00175-DCLC-CRW Document 37 Filed 08/31/20 Page 6 of 10 PageID #: 209
   discussing CPSC staff’s support of UL 2272 and the proposed effective date [Doc. 29-6]. Plaintiffs

   contend that the CPSC letter [Doc. 29-1], when read together with these other documents, “makes

   evident the existence of an acceptable standard being developed by UL in conjunction with the

   CPSC and presumably any manufacturers, distributors, and retailers in communication with UL”

   [Doc. 29, pg. 2].

          Plaintiffs rely on a case out of the Southern District of Illinois for the proposition that

   voluntary standards can enjoy the force of law in certain circumstances [Id. (citing Alsup v. 3-Day

   Blinds, Inc., 435 F. Supp. 2d 838, 858 (S.D. Ill. 2006))]. At issue in Alsup was whether, for

   purposes of removal from state to federal court, the defendant had stated a colorable federal

   defense based on alleged preemption of the plaintiff’s state-law product liability claims by the

   CPSA. Alsup, 435 F. Supp. 2d at 852. The Court found the CPSC had promulgated no regulations

   or safety standards with respect to the product at issue that could give rise to preemption. Id. at

   852. The Court went on to state that although relevant voluntary safety standards existed,

   “typically voluntary safety standards do not enjoy the force of law.” Id. at 853 (S.D. Ill. 2006)

   (citing Pfeiffer v. Eagle Mfg. Co., 771 F. Supp. 1133, 1136 (D. Kan. 1991)). The Court noted:

          One court has suggested that voluntary safety standards might enjoy the force of
          law if, after public notice, the CPSC made written findings that compliance with
          such voluntary standards would eliminate or adequately reduce the risk of injury
          addressed and it is likely that there will be substantial compliance with such
          voluntary standards.

   Id. (citing Nat’l Kerosene Heater Ass’n, Inc. v. Com. of Mass., 653 F. Supp. 1079, 1086 (D. Mass.

   1986)). National Kerosene Heater also dealt with whether a voluntary standard could serve as the

   basis for preemption of state product liability law by the CPSA. Nat’l Kerosene Heater, 653 F.

   Supp. at 1084. Both courts held that the respective voluntary standards could not serve as a basis

   for federal preemption. Alsup, 435 F. Supp. 2d at 853 (“[The voluntary standards] are minimum



                                                   7

Case 2:19-cv-00175-DCLC-CRW Document 37 Filed 08/31/20 Page 7 of 10 PageID #: 210
   safety standards . . . and therefore cannot support a claim of federal preemption of state law.”);

   Nat’l Kerosene Heater, 653 F. Supp. at 1087 (“The procedure for formal reliance on a voluntary

   standard provided by § 2058(b)(2) would be rendered meaningless if a voluntary standard

   informally found to be entitled to deference under § 2056(b) were deemed a consumer product

   safety standard within § 2075(a).”).

           Plaintiffs contend UL 2272 satisfies the requirements laid out in National Kerosene Heater

   because “[t]he CPSC stated that the UL 2272 standard would adequately address the fire issues

   raised by other non-compliant products, and it is evident by its method of enforcement that it

   considered the ‘voluntary standard’ to be sufficient means to ensure compliance with the standard”

   [Doc. 29, pg. 3; see Nat’l Kerosene Heater, 653 F. Supp. at 1086.]. Alternatively, Plaintiffs

   contend UL 2272 was not actually voluntary, because the CPSC referred to the standards as

   “obligations,” stated noncompliant products could be seized at import or recalled domestically,

   and obligated report of noncompliant products [Doc. 29, pg. 3-4]. Plaintiffs contend the CPSC’s

   letter itself thus classifies as “any other rule or order issued by the Commission” under § 2072(a)

   [Id. at pg. 4].

           In reply, Defendant argues UL 2272 was not “issued by the Commission” as required by

   § 2072(a) for a private cause of action [Doc. 30, pg. 2]. Defendant further argues National

   Kerosene Heater is inapplicable to this case because the issue was whether a voluntary standard

   can preempt state law, not whether the violation of voluntary standard can give rise to a private

   right of action [Id.]. Further, Defendant asserts that even if National Kerosene Heater was on-

   point, Plaintiffs have not alleged facts to establish that UL 2272 meets the requirements outlined

   in that case [Id. at pg. 3]. Defendant explains that no facts in the Complaint suggest the CPSC has

   made public findings that UL 2272 meets the requirements of § 2056(b) pursuant to § 2058(b)(2)



                                                   8

Case 2:19-cv-00175-DCLC-CRW Document 37 Filed 08/31/20 Page 8 of 10 PageID #: 211
   [Id.; see Nat’l Kerosene Heater, 653 F. Supp. at 1088]. Finally, Defendant argues the seizure of

   counterfeit hoverboards at the border is irrelevant, and Plaintiffs’ assertion that the standards set

   out in UL 2272 are not actually voluntary contradicts the plain language of the letter [Doc. 30,

   pg. 3-4]. Defendant explains that § 2058(b) outlines the procedure the CPSC must follow to

   promulgate a rule based on, or formally rely on, a voluntary standard, and Plaintiffs have not

   alleged this procedure was followed or offered any authority to support their position [Id. at pg. 4].

          The CPSA expressly limits a private right of action to violations of a consumer product

   safety rule or other rule or order issued by the CPSC. 15 U.S.C. § 2072(a). The CPSC did not

   issue UL 2272; rather, Underwriter Laboratories—a private safety organization—established these

   voluntary standards. The only thing the CPSC “issued” here was a letter urging manufacturers,

   importers, and retailers of self-balancing scooters to comply with the voluntary standards [see

   Doc. 29-1]. While Plaintiffs contend the letter signaled the CPSC’s reliance on UL 2272 pursuant

   to § 2056(b), the CPSA’s definition of “consumer product safety rule” only references § 2056(a),

   not § 2056(b). See 15 U.S.C. § 2052(6). Plaintiffs urge the Court to recognize that voluntary

   standards may sometimes enjoy the force of law; however, Plaintiffs merely cite two cases that

   mention this possibility in dicta. Even if the Court were to accept this argument, Plaintiffs fail to

   establish that the requirements suggested by these cases—public notice followed by specific

   written findings—have been met. Plaintiffs’ alternative theory that the CPSC’s letters themselves

   established that these voluntary standards were actually mandatory rules is a stretch, and Plaintiffs

   have offered no authority that would allow the Court to make such a finding.

          Neither the voluntary standards at issue nor the CPSC’s letter classify as “a consumer

   product safety rule, or other rule or order issued by the Commission.” See id. § 2072(a). To hold

   otherwise would circumvent the plain meaning of the statute and the CPSA’s own definitions.



                                                     9

Case 2:19-cv-00175-DCLC-CRW Document 37 Filed 08/31/20 Page 9 of 10 PageID #: 212
   Therefore, the Court finds Plaintiffs’ Complaint does not contain allegations sufficient to establish

   a private right of action under the CPSA, and that claim must be dismissed pursuant to Federal

   Rule of Civil Procedure 12(b)(6).

   IV.    CONCLUSION

          For the reasons stated herein, Defendant’s Motion [Doc. 19] is GRANTED. Plaintiffs’

   federal Consumer Product Safety Act claim is DISMISSED WITH PREJUDICE. All other

   causes of action remain.

          SO ORDERED:




                                                 s/ Clifton L. Corker
                                                 United States District Judge




                                                    10

Case 2:19-cv-00175-DCLC-CRW Document 37 Filed 08/31/20 Page 10 of 10 PageID #: 213
